Citation Nr: 0701231	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  06-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to service connection for a hiatal hernia and 
acid reflux disease.

4.  Entitlement to service connection for an ulcer disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to March 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issues of entitlement to service connection for a hiatal 
hernia, acid reflux disease, and an ulcer disorder are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
Level III hearing acuity in the right ear and Level II 
hearing acuity in the left ear.

2.  Post traumatic stress disorder (PTSD) is shown by the 
medical evidence of record to be related to the veteran's 
military service.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006). 

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
respect to the veteran's claim for entitlement to service 
connection for PTSD, because the claim on appeal is being 
granted in full, the notification and duty to assist 
provisions of the VCAA are deemed fully satisfied.

With respect to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to initial adjudication of the veteran's claim, 
an August 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letter also requested that the veteran provide any 
evidence in his possession that pertained to the claim.  38 
C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no other indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Compensable initial evaluation for bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from Level 
I, for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  An 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By a February 2005 rating action, the RO granted the 
veteran's claim for service connection for bilateral hearing 
loss.  At that time, the RO assigned a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective August 5, 2004.

In a September 2004 private medical record, the veteran 
complained of a long history of gradual progression of 
sensorineural hearing loss that had become more apparent over 
the past 2-3 years.  The impression was high frequency 
sensorinueral hearing loss, with slight asymmetry, most 
likely due to history of noise exposure.  The examiner noted 
that an August 2004 examination demonstrated down-sloping 
sensorineural hearing loss that was mild in the low 
frequencies and moderate to severe in the high frequencies.  
Speech discrimination was 76% in the right ear and 64% in the 
left ear.  

A February 2005 VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
55
LEFT
25
40
50
50
65

The average pure decibel loss was 48 for the right ear and 51 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and 84 
percent in the left ear.  The examiner diagnosed bilateral 
mild to moderately severe sensorineural loss above 500 Hz.  

A January 2006 VA audiological examination was conducted.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
60
55
LEFT
25
40
50
60
65

The average pure tone decibel loss was 48.75 for the right 
ear and 53.75 for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
84 percent in the left ear.  The examiner diagnosed biaural 
normal to moderately severe sharply sloping sensorineural 
loss.

At the October 2006 Board hearing, the veteran stated that he 
had difficulty hearing others talk and hearing when there is 
background noise, such as when in a group or while driving.

The February 2005 VA examination demonstrates that under the 
Schedule, the right ear hearing impairment represents a Roman 
numeral designation of Level III, and the left ear hearing 
impairment represents a Roman numeral designation of Level 
III.  See 38 C.F.R. §§ 4.85, Table VI.  Using Table VII, the 
numeral designations of Level III hearing acuity in the right 
ear and Level II hearing acuity in the left ear, translates 
to 0 percent evaluation for hearing impairment.  See 38 
C.F.R. §§ 4.85, Table VII, Diagnostic Code 6100.  The January 
2006 VA examination demonstrates that under the Schedule, the 
right ear hearing impairment represents a Roman numeral 
designation of Level II, and the left ear hearing impairment 
represents a Roman numeral designation of Level II.  See 
38 C.F.R. §§ 4.85, Table VI.  Using Table VII, the numeral 
designations of Level II hearing acuity in the right ear and 
Level II hearing acuity in the left ear, translates to a 0 
percent evaluation for hearing impairment.  See 38 C.F.R. §§ 
4.85, Table VII, Diagnostic Code 6100.  Additionally, the 
hearing loss shown by the medical evidence does not qualify 
for an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86.  Accordingly, an initial compensable 
evaluation for bilateral hearing loss is not warranted.  

In so finding, although hearing loss is shown by the evidence 
of record, the documented levels of hearing loss do not merit 
a compensable rating.  The assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  However, in the future, were the veteran's hearing 
loss to further decline, he could apply for a compensable 
rating at that time.  
His hearing loss would then be reevaluated, using the most 
recent audiological evaluation results.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection for PTSD

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of DSM-IV.  38 C.F.R. § 4.125.

In a September 2004 statement, the veteran stated that 
certain events during service haunted him.  

In an October 2004 private psychiatric examination, the 
veteran reported that he was aboard Navy vessels during World 
War II and often embarked on the shore of the Pacific 
Islands.  The veteran reported stressors including typhoons, 
heavy shelling, and witnessing many solders being killed by 
artillery fire.  He stated he witnessed some very unsanitary 
situations during his time in the South Pacific, which 
nauseated him.  The veteran reported that his WWII 
experiences were quite horrifying:  looking at people being 
blown to bits by artillery he was shooting, knowing that he 
was responsible for people being killed by the rounds he 
fired, seeing people dead on beaches, and losing close 
friends to enemy fire.  He reported that these all impacted 
him and had been with him ever since.  The veteran stated 
that after service discharge, he did not like to go into 
situations where there were many people, avoided crowds, did 
not like to talk about the war experiences, self-isolated, 
and his work situations had been those where he could work 
alone and not have to have a lot of interaction with other 
people.  The veteran reported he did not make friends easily 
and had sleep disturbance because he was awakened by 
nightmares or dreams of WWII incidents.  The veteran reported 
difficulty concentrating, and that he spent a lot of time 
alone in his shed or bush hogging and mowing on his farm.  
The veteran did not socialize much, had few friends, was 
isolated, no longer went fishing, but did go deer hunting, 
and he and his wife had limited social interaction.  The 
veteran reported he had never obtained treatment for sleep 
disturbance, isolation, nightmares, or intrusive thoughts.  

Upon examination, the veteran had intact orientation, good 
grooming, was neat in appearance, dressed comfortably in 
casual clothing, maintained good eye contact, and responded 
to all questions in a straightforward manner.  The veteran 
had normal and intact intellect, good memory for recent 
events, poor remote memory, with the exception of some events 
that occurred during military service, markedly impaired 
concentration, flat affect, poor judgment, and a bland mood, 
that was blunted and sad.  The veteran was near tears when 
talking about some of the military episodes, especially the 
bombardment and people killed by shells that he was shooting.  
The veteran described very vivid and intense nightmares and 
intrusive thoughts, but denied hallucinations and delusions.  
The examiner found no thought disorder.  The diagnostic 
impression was PTSD with isolation, concentration impairment, 
sleep pattern disturbance due to nightmares and flashbacks to 
WWII, with somatization and unemployability.  The examiner 
opined that the veteran had PTSD with symptomatology 
referable to military combat during which he was exposed to 
life threatening situations and therefore the direct result 
of those situations.  

A February 2005 VA PTSD examination was conducted.  The 
veteran reported that he has had problems since 1946 and that 
his symptoms were worsening.  He reported forgetfulness, 
problems with recent and remote memory, nightmares three to 
four times per week, and intrusive thoughts.  The veteran 
stated that his sleep was alright, and he was not anxious, 
easily startled, hypervigilant, tolerated crowds, had a 
pretty good temper, watched war movies, talked about his 
experiences without difficulty, and denied depression.  The 
veteran reported a stressor event that he considered 
particularly traumatic, in the Battle of Terawa.  The veteran 
had not worked since he was 59 years old and was still 
married to his wife of 59 years.  

Upon examination without a claims file, the veteran was 
alert, cooperative, neatly dressed, oriented to time, person, 
and place, and had fairly intact recent and remote memory, 
adequate insight, adequate judgment, adequate intellectual 
capacity, a calm mood, and appropriate affect.  There was no 
impairment of thought processes or communication, loosened 
associations or flight of ideas, bizarre motor movements or 
tics, delusions, hallucinations, ideas of reference, 
suspiciousness, homicidal or suicidal ideations, or panic 
attacks.  There was some slight impairment of calculation and 
recent memory.  The examiner opined that the veteran 
witnessed and experienced traumatic events including actual 
or threatened death or serious injury to himself and others 
and reexperiences these through nightmares and intrusive 
thoughts.  The examiner noted that the veteran did not avoid 
thinking about his experiences or avoid things that remind 
him of his experiences and had no trouble recalling what 
happened.  The veteran was not less interested in social 
activities, was not detached from others, was not emotionally 
numb, and did not have a sense of foreshortened future.  The 
examiner found that the veteran did not meet the DSM-IV 
criteria for PTSD.  The examiner diagnosed dementia, senile.

An April 2005 VA nursing note indicated that the veteran 
screened positive for PTSD.  The veteran reported having 
nightmares about an experience that was frightening, 
horrible, or upsetting and reported being on guard, watchful, 
and easily startled.  The veteran denied trying hard not to 
think about the experiences or going out of his way to avoid 
situations that reminded him of it and did not feel numb or 
detached from others, activities, or his surroundings.  

A January 2006 VA PTSD examination was conducted by the VA 
examiner that conducted the February 2005 examination, but 
with a review of the claims file.  The veteran reported 
problems for the last 3-4 years.  He reported that his sleep 
was not good, because he had trouble falling asleep, but 
denied nightmares.  The veteran stated that sometimes he 
thought about the military and was bothered by it.  The 
veteran was not anxious, easily startled, hypervigilant, 
uncomfortable in crowds, had no trouble with his temper, and 
sometimes watched things on TV about the war.  He denied 
panic attacks, suicide attempts, and post-military stressors.  
The veteran stated that the whole time he was on board his 
ship, he was afraid of submarines.  In addition, one time he 
went ashore an island and saw lots of dead Japanese lying 
around.  He stated that in some ways it bothered him and in 
other ways it did not.  The veteran was retired, did chores 
around the house, was in good physical health for his age, 
and had friends and recreational and leisure pursuits.  

Upon examination, the veteran was alert and oriented to time, 
person, and place, cooperative, calm, neatly dressed, 
pleasant, and had an appropriate affect.  There were no loose 
associations, flight of ideas, bizarre motor movements or 
tics, current homicidal or suicidal ideation or intent, 
impairment of communication or thought processes, delusions, 
hallucinations, ideas of reference, or suspiciousness.  The 
veteran denied nightmares, but had occasional thoughts of the 
military, which were not especially bothersome to him.  There 
was some very slight impairment of recall, especially recent, 
but cognitive functioning was fairly good.  There was 
adequate insight, judgment, and intellectual capacity.  The 
examiner noted that the veteran witnessed traumatic events 
that included actual or threatened death or serious injury to 
himself or others, had occasional bothersome thoughts, and at 
times watched war-related things on TV.  The veteran had no 
trouble recalling what happened, had not lost interest in 
social activities, was not detached from others, was not 
emotionally numbed, and certainly did not have a sense of 
foreshortened future.  The veteran did have a sleep 
disturbance, but was not irritable, had pretty good 
concentration, and was not anxious or easily startled.  The 
examiner found that the veteran did not meet the DSM-IV 
criteria for PTSD and diagnosed dementia, senile.  

At October 2006 Board hearing, the veteran testified that his 
PTSD symptoms included forgetting things, flashbacks, 
intrusive thoughts, but denied nightmares.  The veteran's 
wife stated the veteran was nervous, never talked about his 
experiences in the war, and did not trust anybody.

The Board finds that the medical evidence of record is in 
equipoise as to the issue of entitlement to service 
connection for PTSD.  Accordingly, affording the veteran the 
benefit of the doubt, the Board finds that entitlement to 
service connection for PTSD is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.

Service connection for PTSD is granted.


REMAND

The veteran claims entitlement to service connection for 
hiatal hernia, acid reflux disease, and an ulcer disorder.  
Although substantial development has taken place with respect 
to these claims, the Board finds that a remand is required.  

First, the veteran asserted, in a July 2004 lay statement and 
at the October 2006 Board hearing, that he was treated at the 
Salem, Virginia VA medical center (VAMC) for ulcers 
immediately after service discharge.  At the Board hearing, 
the veteran's wife testified that the veteran was treated for 
ulcers within 30 days of service discharge and had been under 
continuous treatment since that time.  In August 2004 the RO 
requested from the Salem, Virginia VAMC any and all records 
for the veteran from January 1950 through December 1954, but 
it did not receive a reply.  In October 2004, the RO 
requested from the Salem, Virginia VAMC verification of any 
inpatient treatment of the veteran during the same dates.  In 
November 2004, the Salem VAMC sent to the RO a 1953 
application for hospital treatment for unrelated medical 
issues.  The Salem VAMC did not indicate whether it had any 
other of the veteran's medical records, to include outpatient 
treatment records.  Accordingly, the Board finds that further 
development is warranted.  Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that the duty to assist the veteran 
includes obtaining all relevant medical records).

Second, VA is required to provide a medical examination when 
such an examination is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

Service medical records, including service entrance and 
discharge examinations, were negative for a hiatal hernia, 
acid reflux disease, or an ulcer disorder.  But an October 
1947 North Carolina State Unemployment Commission Report 
noted that the veteran had an ulcerated stomach.  Subsequent 
private medical records from November 1998 to April 2005 
indicated diagnoses of a hiatal hernia, chronic 
gastroesophegeal reflux disease, and an ulcer.  At the 
October 2006 Board hearing, the veteran testified that 30 
days after service discharge he was treated for ulcers.  The 
veteran's wife testified that the veteran was treated for 
ulcers within 30 days of discharge and had been under 
continuous treatment since.  

The Board finds that an examination is necessary to make a 
decision on these claims because there evidence of record 
demonstrates current disabilities and possible manifestation 
of a stomach disorder during the presumptive period, and the 
evidence suggests a nexus between a stomach disorder and 
service.

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address and dates of treatment or 
examination any medical records that 
pertain to his stomach disorders, to 
include a hiatal hernia, acid reflux, and 
ulcer disorder.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO must make arrangements 
to obtain all the records of treatment or 
examination from all the sources listed by 
the veteran which are not already on file, 
to include outpatient records from Salem, 
Virginia VAMC.  All information obtained 
must be made part of the file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  Once any additional records are on 
file, the RO must schedule the veteran for 
a gastrointestinal examination.  The 
entire claims file must be made available 
and reviewed by an appropriate VA 
examiner.  All necessary special studies 
or tests are to be accomplished.  
Following the clinical examination of the 
veteran and a review of the service and 
post service medical records, a nexus 
opinion must be offered regarding the 
etiology of any gastrointestinal 
disorders, to include an ulcer disorder, a 
hiatal hernia, and acid reflux disease.  
The examiner must provide an opinion 
whether any diagnosed gastrointestinal 
disorder is related to the veteran's 
military service or to any incident 
therein.  The rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


